                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




JUSTIN PATRICK URIBE,                                                 Case No. 2:18-cv-01809-MC
SID # 22622545,

               Plaintiff,                                    ORDER TO COLLECT FILING FEE

       v.

SRCI DR. GARTH GULICK; SRCI DR.
BRIAN HEMPHILL; SRCI MEDICAL
DIRECTOR MONICA LANDEVERDE;
SRCI NURSE MANAGER ROBERT WHITE;
D.O.C. MEDICAL DIRECTOR DR. CHRIS
DIGUILIO; SRCI SUPERINTENDENT
BRAD CAIN,

            Defendants.
______________________________________

MCSHANE, District Judge:

       Plaintiff, an inmate at the Snake River Correctional Institution, files this action pursuant

to 42 U.S.C. § 1983. Plaintiff’s application to proceed in forma pauperis was allowed and

plaintiff was ordered to file an amended complaint. (ECF No. 5) Instead, plaintiff filed an

“Opening Brief” that does not comply with the instructions set forth in the Court’s order. (ECF

No. 6) Nonetheless, I am obligated to construe plaintiff’s filings liberally, and so construed, his
1   - ORDER TO COLLECT FILING FEE
“Opening Brief” arguably states a claim for deliberate indifference to his serious medical needs

against Drs. Gulick and Hemphill. Plaintiff alleges no personal participation in the deprivation of

his rights by any of the other named defendants, and the claims against them are dismissed.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

       The Clerk of the Court is directed to send waiver of service packets to Assistant Attorney

General Andrew Hallman with respect to the claims against Drs. Gulick and Hemphill. If

defendants decline to waive service, plaintiff will be notified and provided the necessary forms

for service by the U.S. Marshals Service.

       Pursuant to the Prison Litigation Reform Act, a prisoner proceeding in forma pauperis is

required to pay the full filing fee of $350 when funds exist. 28 U.S.C. § 1915(b)(1). As plaintiff

was advised previously, plaintiff shall be obligated to make monthly payments of 20 percent of

the preceding month’s income credited to plaintiff’s inmate trust account. These payments shall

be collected and forwarded by the agency having custody of plaintiff to the Clerk of the Court

each time the amount in plaintiff’s trust account exceeds $10.00, until the filing fee is paid.

       Finally, plaintiff moves for a third-party medical examination and a preliminary

injunction transferring him to another facility. Plaintiff fails to provide adequate argument or

evidence to support any kind of preliminary injunctive relief, and these motions are denied.

                                          CONCLUSION

       Plaintiff’s Motions for Third Party Medical Examination and Preliminary Injunction

(ECF Nos. 7, 8) are DENIED. Defendants Monica Landeverde, Robert White, Dr. Chris

DiGiulio, and Brad Cain are DISMISSED from this action.

       The Clerk of the Court is directed to send a copy of this Order, the “Opening Brief” (ECF

No. 6), and waiver of service packets to Assistant Attorney General Andrew Hallman.


2   - ORDER TO COLLECT FILING FEE
       IT IS ORDERED that the Oregon Department of Corrections shall collect from plaintiff’s

prison trust account the $350.00 filing fee and shall forward payments to the Clerk of the Court

according to the formula set forth above. The payments shall be clearly identified by the name

and number assigned to this action.

       The Clerk of the Court is directed to send a copy of this Order to:

       Oregon Department of Corrections
       Central Trust Unit
       P.O. Box 14400
       Salem, Oregon 97309

IT IS SO ORDERED.

       DATED this 14th day of December, 2018.


                                             s/ Michael J. McShane
                                             Michael J. McShane
                                             United States District Judge




3   - ORDER TO COLLECT FILING FEE
